TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 14, 2021



                                      NO. 03-21-00237-CV


                               Tanisa Jeffers Bernard, Appellant

                                                v.

                                  Brian Y. Bernard, Appellee




      APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE TRIANA


This is an appeal from the judgment signed by the trial court on May 3, 2021. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.